Title: From George Washington to the United States Senate, 17 September 1789
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate
            [New York] September 17th 1789.
          
          It doubtless is important that all treaties and compacts formed by the United States with other nations whether civilized or not, should be made with caution, and executed with fidelity.
          It is said to be the general understanding and practice of nations, as a check on the mistakes and indiscretions of ministers or Commissioners, not to consider any treaty, negociated, and signed by such officers, as final and conclusive untill ratified by the sovereign or government from whom they derive their powers. this practice has been adopted by the United States, respecting their treaties with european nations; and I am inclined to think it would be adviseable to observe it in the conduct of our treaties with the Indians: for tho’ such Treaties, being on their part made by their chiefs or rulers, need not be ratified by them, yet being formed on our part by the agency of subordinate officers, it seems to be both prudent and reasonable, that their acts should not be binding on the nation untill approved and ratified by the government. It strikes me that this point should be well considered and settled, so that our national proceedings in this respect may become uniform, and be directed by fixed and stable principles.
          The treaties with certain Indian nations, which were laid before you with my message of the 25th May last suggested two

questions to my mind—Vizt 1st whether those treaties were to be considered as perfected, and consequently as obligatory, without being ratified, if not, then 2dly whether both, or either and which of them ought to be ratified; on these questions, I jequest your opinion and advice.
          You have indeed advised me “to execute and enjoin an observance of” the treaty with the Wyandots &c. You gentlemen doubtless intended to be clear and explicit and yet without further explanation, I fear I may misunderstand your meaning—for—If by my executing that treaty, you mean that I should make it (in a more particular and immediate manner than it now is) the act of Government, then it follows that I am to ratify it. If you mean by my executing it, that I am to see that it be carried into effect and operation, then I am led to conclude either that you consider it as being perfect and obligatory in its present state and therefore to be executed and observed, Or that you consider it as to derive its completion and obligation from the silent approbation and ratification which my proclamation may be construed to imply. Altho I am inclined to think that the latter is your intention, yet it certainly is best that all doubts respecting it be removed.
          Permit me to observe that it will be proper for me to be informed of your sentiments relativ⟨e⟩ to the treaty with the six nations, previous to the departure of the Governor of the Western Territory, and therefore I recommend it to your early consideration.
          
            Go: Washington
          
        